DETAILED ACTION

1.	Claims 1, 3, 5, 9 - 11, 15, 27 - 29 and 57 – 61 are allowed. 	
2.	On May 9, 2022 Applicant submitted remarks and amendments to Claims 1, 3, 5, 9, 11, 15 and 27 and added Claims 57 – 61.  No new matter was added. Applicant canceled Claims 2, 6 – 7, 13 – 14, 16 – 22, 24 and 26. 
3.        Authorization for an examiner's amendment to Claims 1, 3, 5, 9 - 11, 15, 27 - 29 and 57 – 61 was given in an interview with attorney Giovanna H. Fessenden (Reg No. 60,264) on 07/14/2022 and via an email received on 7/14/2022.


An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


EXAMINER’S AMENDMENT


LISTING OF CLAIMS:


1.	(Currently Amended) A blockchain computer system, the blockchain computer system comprising:
a blockchain gaming computer network configured as a mainchain including a distributed electronic ledger having a cryptographically secured backlinked list of interconnected blocks, the mainchain having a plurality of computing nodes with respective computer processors executing in a peer-to-peer network, the blockchain gaming computing network enabling a plurality of decentralized blockchain based games and non-fungible tokens configured to enable state changes; 
at least a portion of the plurality of computing nodes in the mainchain configured to execute at least a portion of instances of one or more of the plurality of decentralized games within the blockchain gaming computing network;
at least one node of the plurality of nodes, in the blockchain gaming computing network, configured to interface with a plurality of sidechains computationally anchored to the mainchain;
the plurality of sidechains implemented using a plurality of computing sidechain nodes executing in parallel to the plurality of computing nodes of the mainchain;
the plurality of sidechains further configured to store and execute data referenced in the electronic ledger of the mainchain including images and state change outputs associated with the non-fungible tokens and decentralized blockchain based games in order to minimize data storage requirements of the mainchain and enhance scalability of the mainchain;
the plurality of sidechains handling validation of the blocks in the distributed electronic ledger of the mainchain through a proof of authority (PoA) consensus protocol, such that the plurality of sidechains handling of validation of the blocks in the mainchain enables enhanced scalability, increased transaction throughput, and decreased latency via offsetting processing load from the mainchain and implementing the proof of authority (PoA) consensus protocol to validate the blocks in the mainchain; 
wherein at least one of sidechain nodes causes a change of state of a locked non-fungible token to be recorded in the electronic ledger of the mainchain through a validation process via the proof of authority (PoA) consensus protocol in response to processing of a smart contract executable script of the locked non-fungible token, the processing of the smart contract causing a computational attestation of completion of a work requirement by a first node in the blockchain gaming computing network; and
wherein the unlocking of the locked electronic utility token enables the first node in the blockchain gaming computing network access to resources in the blockchain gaming computing network.

2.	(Cancelled) 

3.	(Currently Amended) The blockchain computer system of Claim 1, wherein blockchain gaming computing network further includes: 
the first node of the plurality of nodes in the blockchain gaming computing network, wherein the first node has a memory, the first node memory configured to execute a first digital wallet storing the locked non-fungible token;
the first node configured to perform computational work in the blockchain gaming computing network, where the computational work completed by the first node is recorded in the distributed ledger of the mainchain;
wherein the at least one node of the plurality of nodes executing the blockchain smart contract of the locked non-fungible token verifies whether a threshold time participation level is met by the computational work performed by the first node.

4.	(Cancelled)

5.	(Currently Amended) The blockchain computer system of Claim 3, wherein the blockchain gaming computing network further includes: 
a second node of the plurality of nodes in the blockchain gaming computing network, wherein the second node has a memory, the second node memory configured to 
the first node of the plurality of nodes in the blockchain gaming computing network transmitting the locked electronic non-fungible token to the second node wallet, where the transmission of the locked non-fungible token completed by the first node is recorded in the distributed ledger of the blockchain gaming computing network;
the second node configured to perform computational work in the blockchain gaming computing network, where the computational work completed by the first node is recorded in the distributed ledger of the blockchain gaming computing network; and
wherein the at least one node of the plurality of nodes executing the blockchain smart contract of the locked non-fungible token verifies whether the threshold time participation level is met by the computational work performed by the first node and second nodes.

6.-8.	(Cancelled).

9.	(Currently Amended) The blockchain computer system of Claim 1, further comprising a third node of the plurality of nodes having a memory, the memory configured to store a digital wallet associated with the third node of the plurality of nodes and wherein, to determine whether the third node has satisfied the computational work function, such that the computational work function of a locked non-fungible token assigned to at least one third node is attested to including: 
the at least one node of the plurality of nodes configured to identify at least one attestation stored on the blockchain gaming computing network, the at least one attestation associated with the third node digital wallet; and
wherein the at least one node is further configured to employ a blockchain smart contract to identify the at least one attestation.

10.	(Currently Amended) The blockchain computer system of Claim 9, wherein the at least one attestation includes an anti-money laundering (AML) type attestation or a know your customer (KYC) security type attestation. 

11.	(Currently Amended) The blockchain computer system of Claim 9, wherein the at least one attestation attests to an amount of time spent, by the third node, streaming digital content over the blockchain gaming computing network.

12.-14.	(Cancelled)

15.	(Currently Amended) The blockchain computer system of Claim 3, wherein the locked non-fungible 

16.-26.	(Cancelled)

27.	(Currently Amended) The blockchain computer system of Claim 1, wherein the blockchain-based game includes a utility token and wherein the transaction includes activation or trade of the utility token.

28.	(Currently Amended) The blockchain computer system of Claim 3, wherein the participation includes participation while the at least one node is in possession of a utility token.
29.	(Currently Amended) The blockchain computer system of Claim 3, wherein the participation includes referencing at least one address that identifies a network resource accessible by the at least one node via the blockchain gaming computing network. 

30.-56.	(Cancelled)
57.	(Currently Amended) The blockchain computer system of Claim 1, wherein the at least one sidechain node is configured to divert processing of the smart contract of the locked non-fungible token to the sidechain plurality of nodes via a WebAssembly (WASM) binary instruction application programming interface to increase security and memory safety during the smart contract execution process.
58.	(Currently Amended) The blockchain computer system of Claim 1, wherein the at least one sidechain node is configured to divert processing of the smart contract of the locked non-fungible token to the sidechain plurality of nodes wherein at least one of the plurality of nodes uses a trusted execution environment (TEE) to process instructions from the smart contract and increase security and memory safety during the smart contract execution process.
59.	(Currently Amended) The blockchain computer system of Claim 1, wherein the sidechain is further configured to minimize storage requirements and challenges of the mainchain by diverting data storage and access needs from the mainchain to the sidechain.
60.	(Currently Amended) The blockchain computer system of Claim 58 wherein the sidechain is further configured to minimize storage requirements and challenges of the mainchain by diverting data storage and access requests from the mainchain to the sidechain including modeling, texture, sound and environment data associated with at least one of: any non-fungible tokens or the plurality of decentralized games.
61.	(Currently Amended) A blockchain computer system comprising:
a plurality of computing nodes operating to create a mainchain blockchain based network, the mainchain blockchain based network being anchored to a plurality of childchain blockchain networks;
the mainchain including a distributed electronic ledger having a cryptographically secured backlinked list of interconnected blocks, the mainchain having a plurality of computing nodes with respective computer processors executing in a peer-to-peer network, the blockchain computer system 
at least a portion of the plurality of computing nodes in the mainchain configured to execute at least a portion of instances of one or more of the plurality of decentralized games within the blockchain computer system 
at least one node of the plurality of nodes, in the blockchain computer system 
the plurality of childchains implemented using a plurality of computing child nodes executing in parallel to the plurality of computing nodes of the mainchain;
the childchains further configured to store and execute data referenced in the electronic ledger of the mainchain including images and state change outputs associated with the non-fungible tokens and decentralized blockchain based games in order to minimize data storage requirements of the mainchain and enhance scalability of the mainchain;
the childchains handling validation of the blocks in the distributed electronic ledger of the mainchain through a proof of authority (PoA) consensus protocol, such that the childchains improving handling of validation of blocks in the mainchain by enhancing scalability, increasing transaction throughput, and decreasing latency via the proof of authority (PoA) consensus protocol; 
wherein at least one of child nodes causes a change of state of a locked non-fungible token to be recorded in the electronic ledger of the mainchain through a validation process via the proof of authority (PoA) consensus protocol in response to processing of a smart contract executable script of the locked non-fungible token, the processing of the smart contract causing a computational attestation of completion of a work requirement by a first node in the blockchain computer system 
wherein the unlocking of the locked electronic utility token enables the first node in the blockchain computer system computer system 


REASONS FOR ALLOWANCE


REASONS FOR PATENT ELIGIBITY

Based on the 2019 PEG guidance from January 7, 2019: 

Under Step 2A, prong 1:
The claims recite an abstract idea of approving a transaction upon determining that a work requirement has been satisfied.

The claimed concept falls into the category of organizing human activity, specifically commercial interactions.

Under Step 2A prong 2:
The claimed invention has been deemed to recite limitations that integrate the identified abstract idea into a practical application. 

The claimed limitations recite: “a blockchain computer system, the blockchain computer system comprising: a blockchain gaming computer network configured as a mainchain including a distributed electronic ledger having a cryptographically secured backlinked list of interconnected blocks, the mainchain having a plurality of computing nodes with respective computer processors executing in a peer-to-peer network, the blockchain gaming computing network enabling a plurality of decentralized blockchain based games and non-fungible tokens configured to enable state changes; at least a portion of the plurality of computing nodes in the mainchain configured to execute at least a portion of instances of one or more of the plurality of decentralized games within the blockchain gaming computing network; at least one node of the plurality of nodes, in the blockchain gaming computing network, configured to interface with a plurality of sidechains computationally anchored to the mainchain; the plurality of sidechains implemented using a plurality of computing sidechain nodes executing in parallel to the plurality of computing nodes of the mainchain: the plurality of sidechains further configured to store and execute data referenced in the electronic ledger of the mainchain including images and state change outputs associated with the non-fungible tokens and decentralized blockchain based games in order to minimize data storage requirements of the mainchain and enhance scalability of the mainchain; the plurality of sidechains handling validation of the blocks in the distributed electronic ledger of the mainchain through a proof of authority (PoA) consensus protocol, such that the plurality of sidechains handling of validation of the blocks in the mainchain enables enhanced scalability, increased transaction throughput, and decreased latency via offsetting processing load from the mainchain and implementing the proof of authority (PoA) consensus protocol to validate the blocks in the mainchain; wherein at least one of sidechain nodes causes a change of state of a locked non- fungible token to be recorded in the electronic ledger of the mainchain through a validation process via the proof of authority (PoA) consensus protocol in response to processing of a smart contract executable script of the locked non-fungible token, the processing of the smart contract causing a computational attestation of completion of a work requirement by a first node in the blockchain gaming computing network; and wherein the unlocking of the locked electronic utility token enables the first node in the blockchain gaming computing network access to resources in the blockchain gaming computing network.”
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, the Claims 1, 3, 5, 9 - 11, 15, 27 - 29 and 57 - 61 are directed to patent eligible subject matter.

With respect to the Section 103 rejection, Applicant amended Claims 1, 3, 5, 9, 11, 15 and 27 and added Claims 57 – 61 and asserts that the cited references, Shah, Sun, Packin and Clark do not disclose teach or suggest, either alone or in combination, any of the newly amended features in the claims. (Remarks, pp. 13-17). Applicant’s argument is persuasive. A further search has not identified any references that disclose, either alone or in combination, the elements of the amended claims and new claims. The Section 103 rejection is withdrawn. 

The closest prior art of record US 2019/0051390 A1, Shah, discloses a computer-controlled diagnostic network system. The system includes diagnostic devices and diagnostician devices located at different locations in a distributed secured network. The system includes a computer-controlled central blockchain server for storing and processing details obtained from the diagnostic devices and the diagnostician devices. The computer-controlled central blockchain server is communicatively coupled to a data extraction device for retrieving a plurality of computer-executable files stored at discrete distributed locations associated with one or more users of the distributed secured network. The computer-controlled central blockchain server is communicatively coupled to a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools. The computer-controlled central blockchain server is located at a location remote from the locations of the diagnostic devices and the diagnostician devices.

The closest prior art of record US 10,581,847 B1, Sun et al. discloses a blockchain used to track chain of custody associated with devices and user entities associated with those devices. In an embodiment , an identity engine traverses a blockchain to determine one or more transactions associated with a device and , in some cases , one or more users of that device Based at least in part on the content of an authentication or provisioning request and that of the chain of custody, the identity engine provisions the device for a given user. 

The closest prior art of record US 2020/0038761 A1, Packin et al. discloses a method for provisioning a market-based game on a blockchain platform comprising: allocating, on the blockchain platform, a plurality of non-fungible tokens, each non-fungible token representing a different real-life entity in a pool of real-life entities; for each of the plurality of non-fungible tokens, allocating, on the blockchain platform, one or more corresponding fungible tokens that represent shares in the non-fungible token; allocating, on the blockchain platform, pool-management logic; allocating, on the blockchain platform, entity-management logic; and replenishing the pool-specific award by transferring the pool-specific award to a wallet that is associated with the pool of real-life entities for further distribution by the pool-management logic and the entity-management logic.

The closest prior art of record US 2018/0349201 A1, Clark discloses methods, systems, and media for a platform for collaborative processing of computing tasks. The method includes sending, to client devices, a one or more client applications including program code associated with an interactive application and a machine learning application. When executed, the program code causes the client devices to generate a user interface for the interactive application; request, using the generated user interface, inputs from a user of the client devices; receive the requested inputs; process, using computing resources of the client devices, at least part of the machine learning application; and transmit data associated with results of the received inputs and the processing of at least part of the machine learning application. The method further includes receiving and processing the data associated with the results of the received inputs and the processing of at least part of the machine learning application to process the computing tasks.

Other relevant prior art:

Katalyse.io, What are Sidechains and Childchains ?, August 23, 2018, HackerNoon, hackernoon.com.


For the reasons stated above, Claims 1, 3, 5, 9 - 11, 15, 27 - 29 and 57 - 61  are allowed.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/14/2022